Exhibit 10.1

SIXTH MASTER MANAGEMENT AGREEMENT

AND

PROPERTY MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT

This SIXTH MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
December 30, 2013, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).

RECITALS

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

WHEREAS, on November 29, 2013, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to December 31, 2013, to prevent the automatic renewal
of such agreements (the “Termination Notice Deadline”) and (ii) the expiration
date of each Master Management Agreement and Property Management Agreement is
the earlier of (y) 120 calendar days following the delivery of a Termination
Notice or (z) April 30, 2014;

WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to January 31,
2014, and (ii) change the expiration date of each Master Management Agreement
and Property Management Agreement to the earlier of (y) 120 calendar days
following the delivery of a Termination Notice or (z) May 31, 2014; and

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Amendment to Master Management Agreements. The Owner and Managers hereby
agree to amend Section 3(a) in each Master Management Agreement by replacing
“December 31, 2013” with “January 31, 2014” and “the earlier of (y) 120 calendar
days following the delivery of a Termination Notice or (z) April 30, 2014” with
“the earlier of (y) 120 calendar days following the delivery of a Termination
Notice or (z) May 31, 2014”.

2. Amendment to Property Management Agreements. The Owner and Managers hereby
agree to amend Section 1 in each Property Management Agreement to provide that
(i) the Termination Notice Deadline in each such agreement shall be January 31,
2014, and (ii) the expiration date for each such agreement shall be the earlier
of (y) 120 calendar days following the delivery of a Termination Notice or
(z) May 31, 2014.

3. Full Force and Effect. Except as amended hereby, the terms and conditions of
the Master Management Agreements and Property Management Agreements shall remain
in full force and effect.

4. Modifications. This agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto.

5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

6. Counterparts. This amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By:  

/s/ Jack Potts

Name:   Jack Potts Title:   Treasurer

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

MANAGERS:

INLAND AMERICAN RETAIL

MANAGEMENT LLC

By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President

INLAND AMERICAN OFFICE

MANAGEMENT LLC

By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC
By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

     Building   

Property Name

  

Address

  

City

   ST   

Manager

1.    44102    CLARION    300 10th Street NW    Clarion    IA    Inland American
Industrial Management LLC 2.    44104    500 HARTLAND    500 North Lake Shore
Drive    Hartland    WI    Inland American Industrial Management LLC 3.    44106
   TRI-STATE HOLDINGS III    50 Indianhead Drive    Mosinee    WI    Inland
American Industrial Management LLC 4.    44107    55th STREET    9625 55th
Street    Kenosha    WI    Inland American Industrial Management LLC 5.    44108
   DORAL - WAUKESHA    21875 Doral Road    Waukesha    WI    Inland American
Industrial Management LLC 6.    44110    INDUSTRIAL DRIVE    301 Industrial
Drive    Horican    WI    Inland American Industrial Management LLC 7.    44111
   WESTPORT - MECHANICSBURG    4500 Westport Drive    Mechanicsburg    PA   
Inland American Industrial Management LLC 8.    44112    BAYMEADOW - GLEN BURNIE
   6752 Baymeadow Drive    Glen Burnie    MD    Inland American Industrial
Management LLC 9.    44113    1800 BRUNING    1800 Bruining Drive    Itasca   
IL    Inland American Industrial Management LLC 10.    44114    11500 MELROSE
AVE (294 TOLLWAY VENTURE)    11500 Melrose Avenue    Franklin Park    IL   
Inland American Industrial Management LLC 11.    44115    KIRK ROAD    315 Kirk
Road    St. Charles    IL    Inland American Industrial Management LLC 12.   
44116    DEER PARK SEACO    1114 Seaco Avenue    Deer Park    TX    Inland
American Industrial Management LLC 13.    44117    LIBERTYVILLE ASSOCIATES   
700 N. Highway 45    Libertyville    IL    Inland American Industrial Management
LLC 14.    44118    OTTAWA    421 E. Stevenson Road    Ottawa    IL    Inland
American Industrial Management LLC 15.    44119    TRI-STATE HOLDINGS I    321
Foster Avenue    Wood Dale    IL    Inland American Industrial Management LLC
16.    44120    TRI-STATE HOLDINGS II    7300 Airport Road    Houston    TX   
Inland American Industrial Management LLC 17.    44121    MOUNT ZION ROAD    135
South Mt. Zion Road    Lebanon    IN    Inland American Industrial Management
LLC 18.    44122    COLOMA    4412 Coloma Road    Coloma    MI    Inland
American Industrial Management LLC

 

A-1



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

19.    44123    KINSTON    104 Enterprise Blvd    Kinston    NC    Inland
American Industrial Management LLC 20.    44125    C&S - WESTFIELD    56 Summit
Lock Road    Westfield    MA    Inland American Industrial Management LLC 21.   
44126    C&S - NORTH HATFIELD    95 North Hatfield Road    Hatfield    MA   
Inland American Industrial Management LLC 22.    44127    C&S - SOUTH HATFIELD
   142 Elm Street    Hatfield    MA    Inland American Industrial Management LLC
23.    44128    C&S - ABERDEEN    100 Old Philadelphia Road    Aberdeen    MD   
Inland American Industrial Management LLC 24.    44151    DEVENS INDUSTRIAL   
235 Barnum Road    Devens    MA    Inland American Industrial Management LLC 25.
   44159    ATLAS - ST PAUL    240 Chester Street    St. Paul    MN    Inland
American Industrial Management LLC 26.    44161    ATLAS-NEW ULM    17113 County
Road 29    New Ulm    MN    Inland American Industrial Management LLC 27.   
44163    C&S - BIRMINGHAM    422 Industrial Drive    Birmingham    AL    Inland
American Industrial Management LLC 28.    44400    HASKELL-ROLLING PLAINS
DETENTIONAL FACIL    118 County Line Road 206    Haskell    TX    Inland
American Industrial Management LLC 29.    44401    HUDSON CORRECTIONAL FACITLITY
   3001 Juniper Street, County Road 45.5    Hudson    CO    Inland American
Industrial Management LLC 30.    44402    IMAGINE AVONDALE    950 North Elsieo
C. Felix Jr. Way    Avondale    AZ    Inland American Industrial Management LLC
31.    44403    IMAGINE COOLIDGE    1290 East Vah Ki Inn Road    Coolidge    AZ
   Inland American Industrial Management LLC 32.    44404    IMAGINE FIRESTONE
   5753 Twilight Avenue    Firestone    CO    Inland American Industrial
Management LLC 33.    44405    IMAGINE INDIGO RANCH    6464 Peterson Road   
Colorado Springs    CO    Inland American Industrial Management LLC 34.    44406
   IMAGINE TOWN CENTER    775 Town Center Blvd    Palm Coast    FL    Inland
American Industrial Management LLC 35.    44407    IMAGINE DISCOVERY    1728
Whitehead Road    Baltimore    MD    Inland American Industrial Management LLC
36.    44408    IMAGINE HOPE LAMOND    6200 Kansas Avenue    Washington D.C   
   Inland American Industrial Management LLC

 

A-2



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

37.    44409    IMAGINE COOLIDGE II    1290 East Vah Ki Inn Road    Coolidge   
AZ    Inland American Industrial Management LLC 38.    48000    11500 MARKET
STREET    11500 Market Street    Jacinto City    TX    Inland American Office
Management LLC 39.    48002    BRIDGESIDE POINT OFFICE BUILDING    100
Technology Drive    Pittsburg    PA    Inland American Office Management LLC 40.
   48003    AT&T CENTER - CHICAGO    2000 West AT&T Center Drive    Hoffman
Estates    IL    Inland American Office Management LLC 41.    48005    DULLES
EXECUTIVE PLAZA    13530 & 13560 Dulles Technology Drive    Herndon    VA   
Inland American Office Management LLC 42.    48007    DENVER HIGHLANDS    8822
South Ridgeline Blvd.    Highlands Ranch    CO    Inland American Office
Management LLC 43.    48008    SANTEE RIVERVIEW    101 RiverView Parkway   
Santee    CA    Inland American Office Management LLC 44.    48009    COMMONS
DRIVE    3901 Liberty Street    Aurora    IL    Inland American Office
Management LLC 45.    48010    KINROSS LAKES    3900 Kinross Lakes Parkway   
Richfield    OH    Inland American Office Management LLC 46.    48011   
REGIONAL ROAD    725 North Regional Road    Greensboro    NC    Inland American
Office Management LLC 47.    48012    HOUSTON LAKES    8900 Lakes at 610 Drive
   Houston    TX    Inland American Office Management LLC 48.    48013    3801
S. COLLINS    3801 South Collins    Arlington    TX    Inland American Office
Management LLC 49.    48014    AT&T - ST LOUIS    909 Chestnut Street    St
Louis    MO    Inland American Office Management LLC 50.    48015    AT&T
CLEVELAND    45 Erieview Plaza    Cleveland    OH    Inland American Office
Management LLC 51.    48016    WORLDGATE PLAZA    12801-12901 Worldgate Drive   
Herndon    VA    Inland American Office Management LLC 52.    48026    SANOFI
AVENTIS - US INC    55 Corporate Drive    Bridgewater    NJ    Inland American
Office Management LLC 53.    48028    UNITED HEALTH - FREDERICK    800 Oak
Street    Frederick    MD    Inland American Office Management LLC 54.    46576
   Suntrust-FL00956 Bushnell    107 Bushnell Plaza    Bushnell    FL    Inland
American Retail Management LLC 55.    46578    Suntrust-FL01204 Vierra    8226
North Wickam Road    Melbourne    FL    Inland American Retail Management LLC

 

A-3



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

56.    46579    Suntrust-GA00695 Douglas Main    201 S. Peterson Avenue   
Douglas    GA    Inland American Retail Management LLC 57.    46580   
Suntrust-MD00464 Bethesda Main Office    7500 Wisconsin Avenue    Bethesda    MD
   Inland American Retail Management LLC 58.    46581    Suntrust-NC00349 Six
Forks    3620 Six Forks Road    Raleigh    NC    Inland American Retail
Management LLC 59.    46582    Suntrust-NC00388 Salem Group    2140 Country Club
Road    Winston-Salem    NC    Inland American Retail Management LLC 60.   
46583    Suntrust-VA00772 Technology Center    1030 Wilmer Avenue    Richmond   
VA    Inland American Retail Management LLC 61.    40101    ANTOINE TOWN CENTER
   12430 Tomball Pkwy    Houston    TX    Inland American Retail Management LLC
62.    40102    CYFAIR TOWN CENTER    17445 Spring Cypress    Cypress    TX   
Inland American Retail Management LLC 63.    40103    BAY COLONY    2955 S Gulf
Freeway    League City    TX    Inland American Retail Management LLC 64.   
40104    BLACKHAWK TOWN CENTER    9885 Blackhawk Blvd    Houston    TX    Inland
American Retail Management LLC 65.    40105    PRESTONWOOD TOWN CENTER    5301
Belt Line Road    Dallas    TX    Inland American Retail Management LLC 66.   
40106    BAY COLONY II    NWC of I-45 & FM 646    League City    TX    Inland
American Retail Management LLC 67.    40107    CYFAIR TOWN CENTER II    NEC of
Highway 290 & Spring Cypress Road    Cypress    TX    Inland American Retail
Management LLC 68.    40108    VICTORY LAKES TOWN CENTER    NEC of I-45 and FM
646    League City    TX    Inland American Retail Management LLC 69.    40109
   SONIC AT ANTOINE TOWN CENTER    12710 Tomball Pkwy    Houston    TX    Inland
American Retail Management LLC 70.    40110    STABLES TOWN CENTER I    18425
Champion Forest Dr.    Spring    TX    Inland American Retail Management LLC 71.
   40111    STABLES TOWN CENTER II    8765 Spring Cypress    Spring    TX   
Inland American Retail Management LLC 72.    40112    ROCKWELL PLAZA    NW
Expressway    Oklahoma City    OK    Inland American Retail Management LLC 73.
   40113    STONE RIDGE MARKET    20935 US HWY 281 N    San Antonio    TX   
Inland American Retail Management LLC

 

A-4



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

74.    40114    SOUTH FRISCO VILLAGE    2930 Preston Road    Frisco    TX   
Inland American Retail Management LLC 75.    44501    HUNTING BAYOU    11420
East FWY I-10    Jacinto City    TX    Inland American Retail Management LLC 76.
   44503    ELDRIDGE TOWN CENTER    12330 Fm 1960 Rd W    Houston    TX   
Inland American Retail Management LLC 77.    44504    NTB ELDRIDGE    12150 Fm
1960 Rd W    Houston    TX    Inland American Retail Management LLC 78.    44505
   ATASCOCITA SHOPPING CENTER    7072 Fm 1960 East    Humble    TX    Inland
American Retail Management LLC 79.    44506    WINCHESTER TOWN CENTER    9344
Jones Road    Houston    TX    Inland American Retail Management LLC 80.   
44508    CHILI’S - HUNTING BAYOU    11510 East Freeway    Jacinto City    TX   
Inland American Retail Management LLC 81.    44509    SALTGRASS RESTAURANT -
HUNTING BAYOU    11900 East Freeway I-10    Jacinto City    TX    Inland
American Retail Management LLC 82.    44510    CYPRESS TOWN CENTER    12220
Jones Road    Houston    TX    Inland American Retail Management LLC 83.   
44511    WILLIS TOWN CENTER    904 W Montgomery St.    Willis    TX    Inland
American Retail Management LLC 84.    44514    HIGHLAND PLAZA    1520 S Mason Rd
   Katy    TX    Inland American Retail Management LLC 85.    44520    TOMBALL
TOWN CENTER    14060 Fm-2920 Road    Tomball    TX    Inland American Retail
Management LLC 86.    44524    WINDERMERE VILLAGE    12020 Fm 1960 Rd W   
Houston    TX    Inland American Retail Management LLC 87.    44527    SPRING
TOWN CENTER    21106 Kuykendahl Rd.    Spring    TX    Inland American Retail
Management LLC 88.    44529    CINEMARK - JACINTO CITY    11450 East Freeway   
Jacinto City    TX    Inland American Retail Management LLC 89.    44531   
SHERMAN TOWN CENTER    3606 Town Center    Sherman    TX    Inland American
Retail Management LLC 90.    44535    PARADISE SHOPS OF LARGO    10411 Ulmerton
Road    Largo    FL    Inland American Retail Management LLC 91.    44536   
BUCKHORN PLAZA    60-76 Lunger Drive    Bloomsburg    PA    Inland American
Retail Management LLC 92.    44539    MONODNOCK MARKETPLACE    30 Ash Brook Road
   Keene    NH    Inland American Retail Management LLC

 

A-5



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

93.    44540    STOP N SHOP - HYDE PARK    5 St. Andrews Rd.    Hyde Park    NY
   Inland American Retail Management LLC 94.    44541    TRIANGLE CENTER    1015
Ocean Beach Hwy    Longview    WA    Inland American Retail Management LLC 95.
   44546    STOP N SHOP - CUMBERLAND    70 Mendon Rd    Cumberland    RI   
Inland American Retail Management LLC 96.    44547    STOP N SHOP - MALDEN    99
Charles St    Malden    MA    Inland American Retail Management LLC 97.    44548
   STOP N SHOP - SWAMPSCOTT    450 Paradise Road    Swampscott    MA    Inland
American Retail Management LLC 98.    44549    STOP N SHOP - SOUTHINGTON    505
N. Main Street    Southington    CT    Inland American Retail Management LLC 99.
   44550    STOP N SHOP - FRAMINGHAM    19 Temple Street    Framingham    MA   
Inland American Retail Management LLC 100.    44551    STOP N SHOP - BRISTOL   
605 Metacom Ave    Bristol    RI    Inland American Retail Management LLC 101.
   44552    STOP & SHOP - SICKLERVILLE    542 Berlin-Cross Key    Sicklerville
   NJ    Inland American Retail Management LLC 102.    44553    BI-LO -
GREENVILLE    1315 S. Pleasantburg    Greenville    SC    Inland American Retail
Management LLC 103.    44554    BROOKS CORNER    3143 Se Military Rd    San
Antonio    TX    Inland American Retail Management LLC 104.    44555    LINCOLN
MALL    622 George Washington Highway    Lincoln    RI    Inland American Retail
Management LLC 105.    44556    THE MARKET AT HILLIARD    1852 Hilliard Rome   
Hilliard    OH    Inland American Retail Management LLC 106.    44557    FABYAN
RANDALL PLAZA    1980 Fabyan Parkway    Batavia    IL    Inland American Retail
Management LLC 107.    44558    LINCOLN VILLAGE    6165 North Lincoln Avenue   
Chicago    IL    Inland American Retail Management LLC 108.    44559    NEWTOWN
ROAD    629 Newtown Road    Virginia Beach    VA    Inland American Retail
Management LLC 109.    44560    LEXINGTON ROAD    1575 Lexington Road    Athens
   GA    Inland American Retail Management LLC 110.    44561    GLENDALE HEIGHTS
I, II, III    125 East Army Trail Road    Glendale Heights    IL    Inland
American Retail Management LLC 111.    44562    PARKWAY CENTRE NORTH    1656
Stringtown Road    Grove City    OH    Inland American Retail Management LLC

 

A-6



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

112.    44563    SHERMAN PLAZA    1600 - 1620 Sherman Avenue    Evanston    IL
   Inland American Retail Management LLC 113.    44564    NEW FOREST CROSSING II
   6025 Sam Houston Parkway    Houston    TX    Inland American Retail
Management LLC 114.    44565    STATE STREET MARKET    6380 E. State Street   
Rockford    IL    Inland American Retail Management LLC 115.    44566    MARKET
AT MORSE / HAMILTON    1320-1380 North Hamilton Road    Columbus    OH    Inland
American Retail Management LLC 116.    44568    PARKWAY CENTRE NORTH BLDG B   
1656 Stringtown Road    Grove City    OH    Inland American Retail Management
LLC 117.    44569    CROSSROADS AT CHESAPEAKE SQUARE    4107 Portsmouth
Boulevard    Chesapeake    VA    Inland American Retail Management LLC 118.   
44570    CHESAPEAKE COMMONS    4107 Portsmouth Boulevard    Chesapeake    VA   
Inland American Retail Management LLC 119.    44571    14th STREET MARKET   
2200 E. 14th Street    Plano    TX    Inland American Retail Management LLC 120.
   44572    BELLERIVE PLAZA    170 Bellerive Boulevard    Nicholasville    KY   
Inland American Retail Management LLC 121.    44573    BRANDON CENTRE SOUTH   
1903 Lumsden Road    Brandon    FL    Inland American Retail Management LLC 122.
   44574    CROSS TIMBERS COURT    745 Cross Timbers Road    Flower Mound    TX
   Inland American Retail Management LLC 123.    44575    CUSTER CREEK   
3411-3501 Custer Parkway    Richardson    TX    Inland American Retail
Management LLC 124.    44576    DONELSON PLAZA    2500 Lebanon Pike    Nashville
   TN    Inland American Retail Management LLC 125.    44577    EAST GATE    250
Eastgate Drive    Aiken    SC    Inland American Retail Management LLC 126.   
44578    FLOWER MOUND CROSSING    2600-2650 Flower Mound Road    Flower Mound   
TX    Inland American Retail Management LLC 127.    44579    FURY’S FERRY    403
Furys Ferry Road    Augusta    GA    Inland American Retail Management LLC 128.
   44580    HERITAGE HEIGHTS    4000-4020 William D. Tate Avenue    Grapevine   
TX    Inland American Retail Management LLC 129.    44581    THE CENTER AT HUGH
HOWELL    4420 Hugh Howell Road    Tucker    GA    Inland American Retail
Management LLC

 

A-7



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

130.    44582    HUNTER’S GLEN CROSSING    3945 Legacy Drive    Plano    TX   
Inland American Retail Management LLC 131.    44583    JOSEY OAKS    4112 North
Josey Lane    Carrollton    TX    Inland American Retail Management LLC 132.   
44584    MARKET AT WESTLAKE    3700 Bee Caves Road    Westlake Hills    TX   
Inland American Retail Management LLC 133.    44585    PARK WEST PLAZA   
302-322 Park Boulevard    Grapevine    TX    Inland American Retail Management
LLC 134.    44586    PIONEER PLAZA    701 East Cartwright Road    Mesquite    TX
   Inland American Retail Management LLC 135.    44587    RIVERVIEW VILLAGE   
1050 N.E. Green Oaks Boulevard    Arlington    TX    Inland American Retail
Management LLC 136.    44588    SCOFIELD CROSSING    1700 West Parmer Lane   
Austin    TX    Inland American Retail Management LLC 137.    44589    SHILOH
SQUARE    2645 Arapaho Road    Garland    TX    Inland American Retail
Management LLC 138.    44590    SUNCREEK VILLAGE    7801 Alma Drive    Plano   
TX    Inland American Retail Management LLC 139.    44591    THE HIGHLANDS   
2301 FM 407    Flower Mound    TX    Inland American Retail Management LLC 140.
   44592    GRAVOIS DILLON PLAZA    5301-5315 Caroline Drive 1 Dillon Plaza   
High Ridge    MO    Inland American Retail Management LLC 141.    44593   
PAVILIONS AT HARTMAN HERITAGE    I-70 and Little Blue Parkway    Independence   
MO    Inland American Retail Management LLC 142.    44595    LEGACY CROSSING   
State Route 95 & US Route 23    Marion    OH    Inland American Retail
Management LLC 143.    44596    NORTHWEST MARKETPLACE    13706 - 13846 Northwest
Freeway    Houston    TX    Inland American Retail Management LLC 144.    44610
   WASHINGTON PARK PLAZA    17730 - 18300 South Halsted Street    Homewood    IL
   Inland American Retail Management LLC 145.    44611    CITIZENSCFG) MELLON
BANK BLDG    13 The Circle    Georgetown    DE    Inland American Retail
Management LLC 146.    44612    LORD SALISBURY CENTER    2645 N. Salisbury Road
   Salisbury    MD    Inland American Retail Management LLC 147.    44613   
RIVERSTONE SHOPPING CENTER    Hwy 6 and 1092 South    Missouri City    TX   
Inland American Retail Management LLC

 

A-8



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

148.    44615    SPRING TOWN CENTER III    21106 Kuykendahl Rd.    Spring    TX
   Inland American Retail Management LLC 149.    44616    LAKEPORT COMMONS   
5101 Sergeant Road    Sioux City    IA    Inland American Retail Management LLC
150.    44617    FOREST PLAZA    760-790 West Johnson Street    Fond du Lac   
WI    Inland American Retail Management LLC 151.    44618    STREETS OF
CRANBERRY    20406 - 20436 Route 19    Cranberry Township    PA    Inland
American Retail Management LLC 152.    44619    MCKINNEY TOWN CROSSING    8800
State Highway 121    McKinney    TX    Inland American Retail Management LLC
153.    44620    PENN PARK    1401 SW 74th Street    Oklahoma City    OK   
Inland American Retail Management LLC 154.    44645    ALCOA EXCHANGE    Alcoa
Road at I-30    Bryant    AR    Inland American Retail Management LLC 155.   
44646    ALCOA EXCHANGE II    20815 - 20825 I 30    Benton    AR    Inland
American Retail Management LLC 156.    44647    HILLSBOROUGH (Winston)    404
Hillsborough St.    Raleigh    NC    Inland American Retail Management LLC 157.
   44648    POPLIN PLACE    2901 W US HWY 74    Monroe    NC    Inland American
Retail Management LLC 158.    44650    SIEGEN PLAZA    6700-6800 Siegan Lane   
Baton Rouge    LA    Inland American Retail Management LLC 159.    44651   
STREETS OF INDIAN LAKE    1418 Callender Lane    Hendersonville    TN    Inland
American Retail Management LLC 160.    44652    SOUTHGATE VILLAGE    1920 Hwy 31
South    Pelham    AL    Inland American Retail Management LLC 161.    44653   
CAMPUS MARKETPLACE    300 S Twin Oaks Valley Road    San Marcos    CA    Inland
American Retail Management LLC 162.    44654    GARDEN VILLAGE    28090 S.
Western Avenue    San Pedro    CA    Inland American Retail Management LLC 163.
   44655    BEAR CREEK VILLAGE CENTER    Clinton Keith Road & I-15    Wildomar
   CA    Inland American Retail Management LLC 164.    44656    CHEYENNE MEADOWS
   817 Cheyenne Meadows Road    Colorado Springs    CO    Inland American Retail
Management LLC 165.    44657    CENTERPLACE OF GREELEY    4500 Centerplace Drive
   Greeley    CO    Inland American Retail Management LLC 166.    44658   
MERCHANTS CROSSING    1500 Placida Road    Englewood    FL    Inland American
Retail Management LLC 167.    44659    ANDERSON CENTRAL    651 SR 28 Bypass   
Anderson    SC    Inland American Retail Management LLC

 

A-9



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

168.    44660    BARTOW MARKETPLACE    103 Marketplace Blvd    Cartersville   
GA    Inland American Retail Management LLC 169.    44661    PALM HARBOR
SHOPPING CENTER    100 Palm Coast Pkwy NE    Palm Coast    FL    Inland American
Retail Management LLC 170.    44662    PEACHLAND PROMENADE    24123 Peachland
Blvd    Port Charlotte    FL    Inland American Retail Management LLC 171.   
44663    BOYNTON COMMONS    333-339 N Congress Avenue    Boynton Beach    FL   
Inland American Retail Management LLC 172.    44664    BUCKHEAD CROSSING   
Sidney Marcus Blvd & Piedmont Road    Atlanta    GA    Inland American Retail
Management LLC 173.    44666    GATEWAY PLAZA    1305-1375 Western Blvd   
Jacksonville    NC    Inland American Retail Management LLC 174.    44667   
HIRAM PAVILION    5220 Jimmy Lee Smith Pkwy    Hiram    GA    Inland American
Retail Management LLC 175.    44668    GATEWAY MARKET CENTER    7751-8229 9th
Street N    St Petersburg    FL    Inland American Retail Management LLC 176.   
44669    COWETA CROSSING    370 Bullsboro Drive    Newnan    GA    Inland
American Retail Management LLC 177.    44670    THOMAS CROSSROADS    3150 Hwy 34
East    Newnan    GA    Inland American Retail Management LLC 178.    44671   
PARADISE PLACE    4075 Haverhill Road N    West Palm Beach    FL    Inland
American Retail Management LLC 179.    44672    ROSE CREEK    4403 Towne Lake
Parkway    Woodstock    GA    Inland American Retail Management LLC 180.   
44673    WARD’S CROSSING    4026D-4040 Wards Road    Lynchburg    VA    Inland
American Retail Management LLC 181.    44674    HERITAGE PLAZA - CHICAGO    Army
Trail Road & County Farm Road    Carol Stream    IL    Inland American Retail
Management LLC 182.    44675    SILVERLAKE    3158 Dixie Highway    Erlanger   
KY    Inland American Retail Management LLC 183.    44676    PLEASANT HILL
SQUARE    2205 Pleasant Hill Road    Duluth    GA    Inland American Retail
Management LLC 184.    44677    BENT TREE PLAZA    7901 Falls of Neuse Road   
Raleigh    NC    Inland American Retail Management LLC 185.    44679    SARASOTA
PAVILION    6507 S Tamiami Trail    Sarasota    FL    Inland American Retail
Management LLC 186.    44680    STONECREST MARKETPLACE    8000 Mall Parkway   
Lithonia    GA    Inland American Retail Management LLC

 

A-10



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

187.    44681    ROSEWOOD SHOPPING CENTER    2800 Rosewood Drive    Columbia   
SC    Inland American Retail Management LLC 188.    44682    FAIRVIEW MARKET   
655 Fairview Road    Simpsonville    SC    Inland American Retail Management LLC
189.    44683    JAMES CENTER    6901 S. 19th Street    Tacoma    WA    Inland
American Retail Management LLC 190.    44685    PAVILION AT LaQUINTA    79220
Hwy 111    LaQuinta    CA    Inland American Retail Management LLC 191.    44686
   DOTHAN PAVILION    4601 Montgomery Hwy    Dothan    AL    Inland American
Retail Management LLC 192.    44687    SYCAMORE COMMONS    10530 Northwest
Parkway    Matthews    NC    Inland American Retail Management LLC 193.    44688
   UNIVERSAL PLAZA    5401 N University Drive    Lauderhill    FL    Inland
American Retail Management LLC 194.    44689    HERITAGE CROSSING    3401
Raleigh Road Parkway    Wilson    NC    Inland American Retail Management LLC
195.    44690    PROMENADE - FULTONDALE    Walkers Chapel Road & I-65   
Fultondale    AL    Inland American Retail Management LLC 196.    44691    TULSA
HILLS SHOPPING CENTER    7336 S Olympia Avenue W    Tulsa    OK    Inland
American Retail Management LLC 197.    44694    SHERMAN TOWN CENTER II    845
North Creek Drive    Sherman    TX    Inland American Retail Management LLC 198.
   44695    SPARKS CROSSING    101 Los Altos Pkwy    Sparks    NV    Inland
American Retail Management LLC 199.    44696    WHITE OAK CROSSING    2700
Timber Drive    Garner    NC    Inland American Retail Management LLC 200.   
44703    UNIVERSITY OAKS SHOPPING CENTER    201 University Oaks Blvd    Round
Rock    TX    Inland American Retail Management LLC 201.    44704    GRAFTON
COMMONS    Port Washington Road / Hwy 60    Grafton    WI    Inland American
Retail Management LLC 202.    44705    WOODLAKE CROSSING    SWQ. of FM 78 &
Woodlake Parkway    San Antonio    TX    Inland American Retail Management LLC
203.    44725    LOGAN’S ROADHOUSE    3060 West Sand Lake Road    Orlando    FL
   Inland American Retail Management LLC 204.    44728    WESTPORT VILLAGE   
1315 Herr Lane    Louisville    KY    Inland American Retail Management LLC

 

A-11



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

205.    44730    WALDEN PARK    14005 RESEARCH BLVD    AUSTIN    TX    Inland
American Retail Management LLC 206.    44731    West Creek Shopping Center   
4404 William Cannon    AUSTIN    TX    Inland American Retail Management LLC
207.    44900    MONADNOCK CONDO ASSOC    30 Ash Brook Road    Keene    NH   
Inland American Retail Management LLC 208.    44901    WARD’S CROSSING - OEA   
4026D-4040 Wards Road    Lynchburg    VA    Inland American Retail Management
LLC 209.    46044    Citizens CFG-NH - 06 Manchester OFFICE    875 Elm Street   
Manchester    NH    Inland American Retail Management LLC 210.    46050   
Citizens CFG-NY - 02 Plattsburgh    6 Oak Street    Plattsburgh    NY    Inland
American Retail Management LLC 211.    46072    Citizens CFG-PA - 16 Dallastown
   45 E. Main St    Dallastown    PA    Inland American Retail Management LLC
212.    46142    Citizens CFG-PA - 88 York RETAIL    1 N. George St.    York   
PA    Inland American Retail Management LLC 213.    46149    Citizens CFG-RI -
08 Providence OFFICE    870 Westminster Street    Providence    RI    Inland
American Retail Management LLC 214.    46157    Suntrust-AL00121 Shoal Creek
Branch    300 US Highway 43    Killen    AL    Inland American Retail Management
LLC 215.    46158    Suntrust-AL00107 Muscle Shoals Branch    1411 Woodward
Avenue    Muscle Shoals    AL    Inland American Retail Management LLC 216.   
46160    Suntrust-FL00122 Clark Road Office    5727 Clark Road    Sarasota    FL
   Inland American Retail Management LLC 217.    46161    Suntrust-FL00124
Sunwest Office    4125 State Road 60    Vero Beach    FL    Inland American
Retail Management LLC 218.    46162    Suntrust-FL00127 Fort Meade Branch    214
West Broadway    Fort Meade    FL    Inland American Retail Management LLC 219.
   46163    Suntrust-FL00129 St. Lucie West Office    1301 Northwest St. Lucie
West Blvd.    Port St. Lucie    FL    Inland American Retail Management LLC 220.
   46164    Suntrust-FL00133 Highlands Branch    3005 Lakeland Highlands Road   
Lakeland    FL    Inland American Retail Management LLC 221.    46165   
Suntrust-FL00134 Imperial Lakes Branch    5980 Imperial Parkway    Mulberry   
FL    Inland American Retail Management LLC 222.    46166    Suntrust-FL00140
Lake Mary Branch    4240 West Lake Mary Boulevard    Lake Mary    FL    Inland
American Retail Management LLC

 

A-12



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

223.    46167    Suntrust-FL00149 Haile Plantation Branc    5303 Southwest 91st
Drive    Gainesville    FL    Inland American Retail Management LLC 224.   
46168    Suntrust-FL00152 Millhopper Branch    3814 Northwest 43rd Street   
Gainesville    FL    Inland American Retail Management LLC 225.    46169   
Suntrust-FL00167 Cordova Office    4400 Bayou Boulevard    Pensacola    FL   
Inland American Retail Management LLC 226.    46170    Suntrust-FL00168 Tiger
Point Office    3301 Gulf Breeze Parkway    Gulf Breeze    FL    Inland American
Retail Management LLC 227.    46171    Suntrust-FL00175 North Beneva Office   
3577 Fruitville Road    Sarasota    FL    Inland American Retail Management LLC
228.    46172    Suntrust-FL00178 Bayonet Point Branch    7612 State Road 52   
Bayonet Point    FL    Inland American Retail Management LLC 229.    46173   
Suntrust-FL00187 Walden Woods Office    308 West Alexander Street    Plant City
   FL    Inland American Retail Management LLC 230.    46174    Suntrust-FL00192
Miracle Mile Office    2231 Indian River Boulevard    Vero Beach    FL    Inland
American Retail Management LLC 231.    46175    Suntrust-FL00193 Hobe Sound
Office    9955 Southeast Federal Highway    Hobe Sound    FL    Inland American
Retail Management LLC 232.    46176    Suntrust-FL00198 North Port Office   
7061 South U.S. Highway #1    Port St. Lucie    FL    Inland American Retail
Management LLC 233.    46177    Suntrust-FL00206 Mount Dora Branch    200 East
Fifth Avenue    Mount Dora    FL    Inland American Retail Management LLC 234.
   46178    Suntrust-FL00218 Daytona Beach Shores B    2300 South Atlantic
Avenue    Daytona Beach    FL    Inland American Retail Management LLC 235.   
46179    Suntrust-FL00243 Marianna Downtown Offi    4425 Lafayette Street   
Marianna    FL    Inland American Retail Management LLC 236.    46180   
Suntrust-FL00264 Land O’Lakes Branch    21744 State Road 54    Lutz    FL   
Inland American Retail Management LLC 237.    46182    Suntrust-FL00281 St.
Augustine Office    1850 U.S. Highway 1 South    St. Augustine    FL    Inland
American Retail Management LLC 238.    46183    Suntrust-FL00303 South Beach
Office    3720 South Third Street    Jacksonville    FL    Inland American
Retail Management LLC 239.    46184    Suntrust-FL00304 Regency Square Office   
344 Monument Road    Jacksonville    FL    Inland American Retail Management LLC

 

A-13



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

240.    46186    Suntrust-FL00335 Osprey Office    1100 South Tamiami Trail   
Osprey    FL    Inland American Retail Management LLC 241.    46187   
Suntrust-FL00948 East Boca Raton Office    880 East Palmetto Park Road    Boca
Raton    FL    Inland American Retail Management LLC 242.    46188   
Suntrust-FL00953 West Tamarac Office    7879 West Commercial Boulevard   
Tamarac    FL    Inland American Retail Management LLC 243.    46189   
Suntrust-FL00961 Pompano Beach    1409 East Atlantic Boulevard    Pompano Beach
   FL    Inland American Retail Management LLC 244.    46191    Suntrust-FL00981
23rd Street Office    511 West 23rd Street    Panama City    FL    Inland
American Retail Management LLC 245.    46193    Suntrust-FL01000 West St. Cloud
Branch    4290 13th Street    St. Cloud    FL    Inland American Retail
Management LLC 246.    46194    Suntrust-FL01033 Granada Boulevard Bran    113
East Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 247.    46195    Suntrust-FL01034 Bill France Boulevard    299
Bill France Boulevard    Daytona Beach    FL    Inland American Retail
Management LLC 248.    46196    Suntrust-FL01035 West Ormond Branch    160 N.
Nova Road    Ormond Beach    FL    Inland American Retail Management LLC 249.   
46197    Suntrust-FL01038 Deltona Branch    892 Deltona Boulevard    Deltona   
FL    Inland American Retail Management LLC 250.    46199    Suntrust-FL01044
Riverside Office    100 Northwest 12th Avenue    Miami    FL    Inland American
Retail Management LLC 251.    46200    Suntrust-FL01049 Ormond Towne Square Br
   1470 West Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 252.    46201    Suntrust-FL01066 Southside Office    745 South
Broad Street    Brooksville    FL    Inland American Retail Management LLC 253.
   46203    Suntrust-FL01070 Spring Hill Office    7319 Spring Hill Drive   
Spring Hill    FL    Inland American Retail Management LLC 254.    46204   
Suntrust-FL01076 Inverness Branch    408 South U.S. Highway 41    Inverness   
FL    Inland American Retail Management LLC 255.    46205    Suntrust-FL01092
Pembroke Pines    10000 Taft Street    Pembroke Pines    FL    Inland American
Retail Management LLC

 

A-14



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

256.    46207    Suntrust-FL01105 Indian Harbour Beach B    314 East Eau Gallie
Boulevard    Indian Harbour Beach    FL    Inland American Retail Management LLC
257.    46208    Suntrust-FL01106 Lake Washington Branch    2458 North Wickham
Road    Melbourne    FL    Inland American Retail Management LLC 258.    46210
   Suntrust-FL01117 Pine Hills Branch    5025 West Colonial Drive    Orlando   
FL    Inland American Retail Management LLC 259.    46211    Suntrust-FL01142
South 436 Lake Margare    3800 South Semoran Boulevard    Orlando    FL   
Inland American Retail Management LLC 260.    46212    Suntrust-FL01151
University Boulevard B    3191 University Boulevard    Winter Park    FL   
Inland American Retail Management LLC 261.    46214    Suntrust-FL01158 West
Central Office    6300 Central Avenue    St. Petersburg    FL    Inland American
Retail Management LLC 262.    46216    Suntrust-FL01174 Tuscawilla Branch   
5775 Red Bug Lake Road    Casselberry    FL    Inland American Retail Management
LLC 263.    46217    Suntrust-FL01188 Fruitland Park Branch    3290 US Highway
41127    Fruitland Park    FL    Inland American Retail Management LLC 264.   
46218    Suntrust-FL01198 Rockledge Branch    234 Barton Boulevard    Rockledge
   FL    Inland American Retail Management LLC 265.    46219    Suntrust-FL01212
Flagler Plaza Branch    100 Flagler Plaza Drive    Palm Coast    FL    Inland
American Retail Management LLC 266.    46220    Suntrust-FL01215 North Causeway
Branch    111 North Causeway    New Smyrna Beach    FL    Inland American Retail
Management LLC 267.    46221    Suntrust-FL01222 Pasco Square Office    4041
Rowan Road    New Port Richey    FL    Inland American Retail Management LLC
268.    46222    Suntrust-FL01235 Countryside Office    26627 US Highway 19
North    Clearwater    FL    Inland American Retail Management LLC 269.    46223
   Suntrust-FL01236 East Clearwater Office    2150 Cleveland Street   
Clearwater    FL    Inland American Retail Management LLC 270.    46225   
Suntrust-FL01246 Sabal Park Office    9601 East Martin Luther King Junior Boul
   Tampa    FL    Inland American Retail Management LLC 271.    46226   
Suntrust-FL01258 Seminole Office    7405 Seminole Boulevard    Seminole    FL   
Inland American Retail Management LLC

 

A-15



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

272.    46227    Suntrust-FL01287 North Lakeland Branch    1075 Carpenters Way
   Lakeland    FL    Inland American Retail Management LLC 273.    46229   
Suntrust-FL01346 South Ocala Branch    111 Southwest 17th Street    Ocala    FL
   Inland American Retail Management LLC 274.    46230    Suntrust-FL01349
Golden Hills Office    4800 Northwest Blichton Road    Ocala    FL    Inland
American Retail Management LLC 275.    46231    Suntrust-FL01354 Executive Park
Office    3990 Southwest State Road 200    Ocala    FL    Inland American Retail
Management LLC 276.    46232    Suntrust-FL01355 Lakewood Office    4142 Sixth
Street South    St. Petersburg    FL    Inland American Retail Management LLC
277.    46233    Suntrust-FL01367 Okeechobee Branch    815 South Parrott Avenue
   Okeechobee    FL    Inland American Retail Management LLC 278.    46234   
Suntrust-GA00329 Buckhead Branch    3020 Peachtree Road Northwest    Atlanta   
GA    Inland American Retail Management LLC 279.    46236    Suntrust-GA00338
Northside Parkway Bran    3300 Northside Parkway Northwest    Atlanta    GA   
Inland American Retail Management LLC 280.    46237    Suntrust-GA00344 Sandy
Springs Branch    5898 Roswell Road Northeast    Atlanta    GA    Inland
American Retail Management LLC 281.    46239    Suntrust-GA00350 Rockbridge
Memorial Br    3850 Rockbridge Road    Stone Mountain    GA    Inland American
Retail Management LLC 282.    46240    Suntrust-GA00362 Panola Road Branch   
2843 Panola Road    Lithonia    GA    Inland American Retail Management LLC 283.
   46241    Suntrust-GA00369 Shannon Mall Branch    4601 Jonesboro Road    Union
City    GA    Inland American Retail Management LLC 284.    46242   
Suntrust-GA00371 Peachtree City Branch    103 City Circle    Peachtree City   
GA    Inland American Retail Management LLC 285.    46243    Suntrust-GA00379
Chamblee-Peachtree Ind    5370 Peachtree Industrial    Chamblee    GA    Inland
American Retail Management LLC 286.    46244    Suntrust-GA00382 Stone Mountain
Branch    5473 East Mountain Street    Stone Mountain    GA    Inland American
Retail Management LLC

 

A-16



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

287.    46245    Suntrust-GA00384 Spalding Corners Branc    7840 Holcomb Bridge
Road    Norcross    GA    Inland American Retail Management LLC 288.    46246   
Suntrust-GA00390 Fairburn Road Branch    5641 Fairburn Road    Douglasville   
GA    Inland American Retail Management LLC 289.    46247    Suntrust-GA00428
Gwinnett Place Branch    2171 Pleasant Hill Road    Duluth    GA    Inland
American Retail Management LLC 290.    46248    Suntrust-GA00449 Stockbridge
Branch    4986 North Henry Boulevard    Stockbridge    GA    Inland American
Retail Management LLC 291.    46249    Suntrust-GA00454 Court Square Branch   
930 Main Street    Conyers    GA    Inland American Retail Management LLC 292.
   46250    Suntrust-GA00465 Southlake Branch    1235 Southlake Circle    Morrow
   GA    Inland American Retail Management LLC 293.    46251    Suntrust-GA00473
Cumberland Branch    2755 Cumberland Parkway    Atlanta    GA    Inland American
Retail Management LLC 294.    46252    Suntrust-GA00474 Marietta Branch    47
Whitlock Avenue    Marietta    GA    Inland American Retail Management LLC 295.
   46253    Suntrust-GA00475 Merchants Walk Branch    1331 Johnson Ferry Road   
Marietta    GA    Inland American Retail Management LLC 296.    46254   
Suntrust-GA00476 Barrett Parkway Branch    1184 Barrett Parkway    Kennesaw   
GA    Inland American Retail Management LLC 297.    46257    Suntrust-GA00507
Washington Road Tho    658 Main Street    Thomson    GA    Inland American
Retail Management LLC 298.    46258    Suntrust-GA00509 Washington Road Evans   
4212 Washington Road    Evans    GA    Inland American Retail Management LLC
299.    46259    Suntrust-GA00531 Bradley Park Branch    1645 Bradley Park Drive
   Columbus    GA    Inland American Retail Management LLC 300.    46260   
Suntrust-GA00588 Derenne Avenue Branch    610 East Derenne Avenue    Savannah   
GA    Inland American Retail Management LLC 301.    46261    Suntrust-GA00591
Skidaway Branch    2815 Skidaway Road    Savannah    GA    Inland American
Retail Management LLC 302.    46263    Suntrust-GA00653 Gray Highway Office   
1104 Gray Highway    Macon    GA    Inland American Retail Management LLC

 

A-17



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

303.    46264    Suntrust-GA00686 Five Points Branch    300 South Mock Road   
Albany    GA    Inland American Retail Management LLC 304.    46265   
Suntrust-GA00704 Sylvester Office    201 North Isabella Street    Sylvester   
GA    Inland American Retail Management LLC 305.    46266    Suntrust-GA00715
Altama Office    4410 Altama Avenue    Brunswick    GA    Inland American Retail
Management LLC 306.    46268    Suntrust-GA00738 Gaines School Road Off    180
Gaines School Road    Athens    GA    Inland American Retail Management LLC 307.
   46269    Suntrust-GA00743 Madison Office    286 Hancock Street    Madison   
GA    Inland American Retail Management LLC 308.    46270    Suntrust-GA00849
NCF: Cartersville    827 Joe Frank Harris Pkwy    Cartersville    GA    Inland
American Retail Management LLC 309.    46271    Suntrust-MD00224 Historic
Annapolis    152 Main Street    Annapolis    MD    Inland American Retail
Management LLC 310.    46273    Suntrust-MD00276 Prince FrederickFox R    597
Solomons Island Road N.    Prince Frederick    MD    Inland American Retail
Management LLC 311.    46274    Suntrust-MD00286 Glen Burnie Branch    100 Crain
Hwy. S.W.    Glen Burnie    MD    Inland American Retail Management LLC 312.   
46275    Suntrust-MD00297 Cambridge    403 Academy Street    Cambridge    MD   
Inland American Retail Management LLC 313.    46276    Suntrust-MD00304
Cockeysville    9701 York Road    Cockeysville    MD    Inland American Retail
Management LLC 314.    46278    Suntrust-MD00311 Avondale    1900 Queens Chapel
Road    Avondale    MD    Inland American Retail Management LLC 315.    46279   
Suntrust-NC00133 NCF: Apex    202 S Salem Street    Apex    NC    Inland
American Retail Management LLC 316.    46280    Suntrust-NC00136 NCF: Arden   
2397 Hendersonville Road    Arden    NC    Inland American Retail Management LLC
317.    46281    Suntrust-NC00138 NCF: Asheboro    272 N Fayetteville St   
Asheboro    NC    Inland American Retail Management LLC 318.    46282   
Suntrust-NC00148 NCF: Bessemer City    125 E Virginia Ave    Bessemer City    NC
   Inland American Retail Management LLC 319.    46284    Suntrust-NC00191 NCF:
Carmel Commons    7801 Pineville-Matthews Rd    Charlotte    NC    Inland
American Retail Management LLC 320.    46285    Suntrust-NC00199 NCF: Charlotte
Plaza    4441 The Plaza    Charlotte    NC    Inland American Retail Management
LLC

 

A-18



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

321.    46286    Suntrust-NC00201 NCF: Sardis Rd aka Gal    1935 Galleria Blvd
   Charlotte    NC    Inland American Retail Management LLC 322.    46287   
Suntrust-NC00205 NCF: Wilmar    818 Church Street North    Concord    NC   
Inland American Retail Management LLC 323.    46288    Suntrust-NC00210 NCF:
Creedmoor    201 S Main Street    Creedmoor    NC    Inland American Retail
Management LLC 324.    46289    Suntrust-NC00213 NCF: Dunn    2100 W Cumberland
St    Dunn    NC    Inland American Retail Management LLC 325.    46290   
Suntrust-NC00226 NCF: Croasdaile    1821 Hillandale Rd    Durham    NC    Inland
American Retail Management LLC 326.    46291    Suntrust-NC00230 NCF: Bethesda
   1611 S Miami Blvd    Durham    NC    Inland American Retail Management LLC
327.    46292    Suntrust-NC00262 NCF: Cone Boulevard    701 E Cone Boulevard   
Greensboro    NC    Inland American Retail Management LLC 328.    46293   
Suntrust-NC00266 NCF: Adams Farm    5705 High Point Road    Greensboro    NC   
Inland American Retail Management LLC 329.    46294    Suntrust-NC00273 NCF:
Airpark    7804 National Service Rd    Greensboro    NC    Inland American
Retail Management LLC 330.    46295    Suntrust-NC00279 NCF: South Elm St   
1601 S Elm-Eugene Street    Greensboro    NC    Inland American Retail
Management LLC 331.    46296    Suntrust-NC00280 NCF: Harrisburg    4720 Highway
49 S    Harrisburg    NC    Inland American Retail Management LLC 332.    46297
   Suntrust-NC00282 NCF: Hendersonville Ma    222 S Main Street   
Hendersonville    NC    Inland American Retail Management LLC 333.    46298   
Suntrust-NC00301 NCF: Mulberry    110 Mulberry St SW    Lenoir    NC    Inland
American Retail Management LLC 334.    46299    Suntrust-NC00303 NCF: Tyro   
4394 S NC Hwy 150    Lexington    NC    Inland American Retail Management LLC
335.    46300    Suntrust-NC00306 NCF: Mebane    204 W Center Street    Mebane
   NC    Inland American Retail Management LLC 336.    46301    Suntrust-NC00318
NCF: Oxford: Main St    140 W Main St    Oxford    NC    Inland American Retail
Management LLC 337.    46302    Suntrust-NC00320 NCF: Pittsboro    88 Hillsboro
Street    Pittsboro    NC    Inland American Retail Management LLC 338.    46303
   Suntrust-NC00355 NCF: North Madison    804 N Madison Blvd    Roxboro    NC   
Inland American Retail Management LLC

 

A-19



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

339.    46304    Suntrust-NC00358 NCF: Rural Hall    7880 Broad Street    Rural
Hall    NC    Inland American Retail Management LLC 340.    46305   
Suntrust-NC00362 NCF: Statesville Blvd    2070 Statesville Blvd    Salisbury   
NC    Inland American Retail Management LLC 341.    46306    Suntrust-NC00365
NCF: Stanley    416 Highway 27 S    Stanley    NC    Inland American Retail
Management LLC 342.    46309    Suntrust-NC00368 NCF: Sylva Main    624 W Main
St    Sylva    NC    Inland American Retail Management LLC 343.    46310   
Suntrust-NC00374 NCF: Walnut Cove Main    234 N Main St.    Walnut Cove    NC   
Inland American Retail Management LLC 344.    46312    Suntrust-NC00389 NCF:
Ogburn Station    4306 N Liberty Street    Winston-Salem    NC    Inland
American Retail Management LLC 345.    46313    Suntrust-NC00393 NCF:
Yadkinville: Sta    200 S State St    Yadkinville    NC    Inland American
Retail Management LLC 346.    46315    Suntrust-SC00151 NCF: Pleasantburg    201
S Pleasantburg Dr.    Greenville    SC    Inland American Retail Management LLC
347.    46316    Suntrust-SC00152 NCF: Wade Hampton    2111 Wade Hampton Blvd   
Greenville    SC    Inland American Retail Management LLC 348.    46317   
Suntrust-SC00154 NCF: Woodruff Road    1610 Woodruff Road    Greenville    SC   
Inland American Retail Management LLC 349.    46318    Suntrust-SC00159 NCF:
Berea    55 Farrs Bridge Road    Greenville    SC    Inland American Retail
Management LLC 350.    46319    Suntrust-SC00169 NCF: Liberty    5 W Main St   
Liberty    SC    Inland American Retail Management LLC 351.    46320   
Suntrust-SC00170 NCF: Mauldin    203 W Butler Ave    Mauldin    SC    Inland
American Retail Management LLC 352.    46322    Suntrust-TN00171 Woodbine Branch
   2915 Nolensville Road    Nashville    TN    Inland American Retail Management
LLC 353.    46323    Suntrust-TN00172 Donelson Branch    2503 Lebanon Road   
Nashville    TN    Inland American Retail Management LLC 354.    46324   
Suntrust-TN00179 Cool Springs Branch    1725 Mallory Lane    Brentwood    TN   
Inland American Retail Management LLC 355.    46325    Suntrust-TN00181
Hillsboro Village Bran    1605 21st Avenue South    Nashville    TN    Inland
American Retail Management LLC

 

A-20



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

356.    46326    Suntrust-TN00184 Nolensville Road Branc    4310 Nolensville
Road    Nashville    TN    Inland American Retail Management LLC 357.    46327
   Suntrust-TN00191 Brentwood Maryland Far    5030 Thoroughbred Lane   
Brentwood    TN    Inland American Retail Management LLC 358.    46328   
Suntrust-TN00193 Smyrna Branch    189 South Lowry Street    Smyrna    TN   
Inland American Retail Management LLC 359.    46329    Suntrust-TN00204 Lebanon
Main Office    240 West Main Street    Lebanon    TN    Inland American Retail
Management LLC 360.    46330    Suntrust-TN00209 South Side Branch - Mu    1250
South Church Street    Murfreesboro    TN    Inland American Retail Management
LLC 361.    46331    Suntrust-TN00210 University Branch    1213 Greenland Drive
   Murfreesboro    TN    Inland American Retail Management LLC 362.    46334   
Suntrust-TN00270 Lookout Valley Branch    101 Browns Ferry Road    Chattanooga
   TN    Inland American Retail Management LLC 363.    46335    Suntrust-TN00275
North County Branch    9627 Dayton Pike    Soddy Daisy    TN    Inland American
Retail Management LLC 364.    46336    Suntrust-TN00276 Signal Mountain Branch
   1301 Taft Highway    Signal Mountain    TN    Inland American Retail
Management LLC 365.    46337    Suntrust-TN00280 East Ridge Branch    4323
Ringgold Road    East Ridge    TN    Inland American Retail Management LLC 366.
   46338    Suntrust-TN00281 Lee Highway Branch    7001 Lee Highway   
Chattanooga    TN    Inland American Retail Management LLC 367.    46339   
Suntrust-TN00287 West Tenth Street Bran    110 West Tenth Street    Chattanooga
   TN    Inland American Retail Management LLC 368.    46340    Suntrust-TN00316
Walnut Street Facility    426 West Walnut Street    Johnson City    TN    Inland
American Retail Management LLC 369.    46341    Suntrust-TN00324 Allandale Mt
Carmel    4233 West Stone Drive    Kingsport    TN    Inland American Retail
Management LLC 370.    46343    Suntrust-TN00397 Loudon Facility    414 Wharf
Street    Loudon    TN    Inland American Retail Management LLC 371.    46344   
Suntrust-TN00400 Alpha Facility    5716 West Andrew Johnson Highway   
Morristown    TN    Inland American Retail Management LLC

 

A-21



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

372.    46346    Suntrust-VA00185 Chippenham    7133 Forest Hill Ave    Richmond
   VA    Inland American Retail Management LLC 373.    46347    Suntrust-VA00186
Ampthill    4830 Jefferson Davis Hwy    Richmond    VA    Inland American Retail
Management LLC 374.    46348    Suntrust-VA00333 Gloucester Courthouse    6548
Main Street    Gloucester    VA    Inland American Retail Management LLC 375.   
46349    Suntrust-VA00344 Annandale East    4250 John Marr Drive    Fairfax   
VA    Inland American Retail Management LLC 376.    46350    Suntrust-VA00421
Hunter Hill    869 N. Lee Highway    Lexington    VA    Inland American Retail
Management LLC 377.    46352    Suntrust-VA00441 Chancellor    3557 Plank Road
   Fredericksburg    VA    Inland American Retail Management LLC 378.    46353
   Suntrust-VA00453 Fort Hill Village    6001 Fort Avenue    Lynchburg    VA   
Inland American Retail Management LLC 379.    46354    Suntrust-VA00475 South
Roanoke    112 McClanahan Street    Roanoke    VA    Inland American Retail
Management LLC 380.    46356    Suntrust-VA00491 Kent Street    400 West Main
Street    Radford    VA    Inland American Retail Management LLC 381.    46357
   Suntrust-VA00506 Kingsmill    496 Mclaws Circle    Williamsburg    VA   
Inland American Retail Management LLC 382.    46358    Suntrust-VA00516 Great
Bridge    320 South Battlefield Blvd    Chesapeake    VA    Inland American
Retail Management LLC 383.    46359    Suntrust-VA00524 Onancock    62 Market
Street    Onancock    VA    Inland American Retail Management LLC 384.    46360
   Suntrust-VA00527 Accomac    23364 Front Street    Accomac    VA    Inland
American Retail Management LLC 385.    46361    Suntrust-VA00537 Painter   
33287 Railroad Avenue    Painter    VA    Inland American Retail Management LLC
386.    46362    Suntrust-VA00549 Collinsville    3000 Virginia Avenue   
Collinsville    VA    Inland American Retail Management LLC 387.    46363   
Suntrust-VA00571 Patrick County    114 West Blue Ridge Street    Stuart    VA   
Inland American Retail Management LLC 388.    46364    Suntrust-VA00572
Garrisonville    160 Garrisonville Road    Stafford    VA    Inland American
Retail Management LLC 389.    46366    Suntrust-VA00922 NCF: Cave Springs   
4110 Brambleton Ave SW    Roanoke    VA    Inland American Retail Management LLC
390.    47101    INTECH RETAIL    6335 Intech Commons Drive    Indianapolis   
IN    Inland American Retail Management LLC

 

A-22



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

391.    48801    STONE CREEK CROSSING    900 Barnes Dr    San Marcos    TX   
Inland American Retail Management LLC 392.    48907    THE RADIAN (at UPENN)
RETAIL    3925 Walnut St.    Philadelphia    PA    Inland American Retail
Management LLC 393.    48914    BLOCK 121 RETAIL    20th Street South & 2nd
Avenue South    Birmingham    AL    Inland American Retail Management LLC 394.
   48922    UH FULLERTON RETAIL    555 N. Commonwealth Ave    Fullerton    CA   
Inland American Retail Management LLC 395.    48930    UNIVERSITY HOUSE @ TCU
RETAIL    3201 South University Drive    Fort Worth    TX    Inland American
Retail Management LLC 396.    48931    FIELDS APARTMENT RETAIL    1333 Fenbrook
Lane    Bloomington    IN    Inland American Retail Management LLC 397.    48934
   UH TEMPE RETAIL    323 East Veterans Way    Tempe    AZ    Inland American
Retail Management LLC 398.    48802    Woodridge Crossing    3340 FM 544   
Wylie    TX    Inland American Retail Management LLC

 

A-23